Exhibit 10.6

Agreement

BETWEEN:

Aquinox Pharmaceuticals (Canada) Inc. (“Employer”)

and

[Executive Name] (“Executive”)

WHEREAS:

 

A. Executive has been employed by Employer since [date]; and

 

B. Executive and Employer have agreed that Executive’s salary will be set in US
Dollars but paid in Canadian Dollars commencing January 1, 2016; and

 

C. Executive and Employer have agreed that the terms and conditions on which the
salary will be set in US Dollars and paid in Canadian Dollars are hereinafter
set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are acknowledged by the Executive as adequate consideration for entering into
this Agreement, the parties agree as follows:

 

1. Commencing January 1, 2016, the Executive’s pay will be set in US Dollars.

 

2. On a semi-monthly basis, the US Dollar amount will be converted to Canadian
Dollars at the Bank of Canada exchange rate that is in place 5 days prior to
each pay date for the purposes of Canadian payroll, and the amount deposited to
the Executive’s bank account will be in Canadian dollars.

 

3. The Executive agrees and understands that the exchange rate between US and
Canadian Dollars may vary either in the Executive’s favour or in the Employer’s
favour (the Exchange Rate Variance”), and the Executive accepts that such
Exchange Rate Variance is an accepted term and condition of employment.

 

4. The Executive agrees to release the Employer, and any affiliated companies
and agents, directors, officers, servants and employees from any claim or
demand, cause of action, damages, expenses and compensation of any kind which
may arise out of or are in any manner directly connected to the Exchange Rate
Variance rate from time to time and agrees not to initiate any proceeding or
claim in respect of same.

 

5. The Executive represents and warrants that he or she has fully read and
understand the contents, terms and effect of this agreement and that she or he
has had the opportunity to obtain independent legal advice as to its terms and
acknowledge that the Employer relies on this representation and declaration in
continuing to provide the Executive’s salary based on the US Dollar amount.

 

6. This Agreement will be governed by and construed and interpreted in
accordance with the laws of the Province of British Columbia without regard to
principles of conflict of laws.

IN WITNESS WHEREOF, the Parties have executed this Agreement on this      day of
                    , 2016.

Aquinox Pharmaceuticals (Canada) Inc.

 

 

David Main President and CEO

 

[Executive Name]